Citation Nr: 0623847	
Decision Date: 08/08/06    Archive Date: 08/18/06

DOCKET NO.  05-09 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE


Entitlement to service connection for a seizure disorder due 
to a head injury.

REPRESENTATION

Appellant represented by:	Delos Burks, Attorney 


INTRODUCTION

The veteran served on active duty from February 1953 to 
February 1956.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from June 18, 2003, and June 27, 2003, 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Jackson, Mississippi, that denied the benefits 
sought on appeal.

The RO, in a November 2004 RO decision, also denied service 
connection for osteoarthritis of the low back, abrasions of 
the arms and legs with scars, rheumatoid arthritis of the 
right shoulder and loss of teeth.  While the veteran filed a 
timely notice of disagreement and was provided with a 
statement of the case on these additional issues in May 2005, 
he did not perfect his appeal by submitting a VA Form 9, 
Appeal to the Board as to these issues.  These issues are not 
currently before the Board.  The Board will proceed with 
appellate review of the veteran's claim for service 
connection for his seizure disorder. 

FINDINGS OF FACT

1.  The veteran was not shown to have sustained a head injury 
during service.

2.  The veteran's seizure disorder was not demonstrated 
during service or within a year of his separation from 
service.  

3.  The veteran's seizure disorder is not shown to be related 
to service or an event of service origin.  


CONCLUSION OF LAW

The veteran's seizure disorder was not incurred in or 
aggravated by service and may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The veteran claims he is entitled to service connection for 
his seizure disorder as it was the result of a head injury in 
service in 1955 and that it was demonstrated within a year of 
his separation from service.  

Initially, the Board notes that the United States Court of 
Appeals for Veterans Claims (hereinafter the Court) has held 
that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) applied to all five elements of a service 
connection claim, which include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The Court held that upon receipt of an application for 
service connection VA is required by law to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
See Dingess/Hartman, 19 Vet. App. 473.  The Court held that 
such notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  See Dingess/Hartman, 19 
Vet. App. 473.  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2005); 38 C.F.R. 
§ § 3.159(a)-(c) (2005). 

Upon receipt of his claim for service connection in November 
2001, the RO provided VCAA notice by letter dated in December 
2001.  The letter informed the veteran of the evidence 
necessary to establish service connection for his claimed 
disability, what evidence the RO would obtain and what 
evidence he should submit; and, essentially, it was requested 
that he provide any medical evidence in his possession that 
pertained to his claim.  The Board finds that the notice 
requirements have been met because they were provided prior 
to the adjudication of his claim in June 2003. The content of 
the notice complied with the requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b).  In his March 2005 
Substantive Appeal, the veteran submitted argument in support 
of his claim and again reported he could not locate the 
treatment records from fifty years earlier.  In June 2005, 
the RO provided a further explanation concerning the basis of 
the denial of his claim and the need for actual treatment 
records to corroborate that the statements from Dr. Berry 
were made from actual treatment records and not based on a 
history supplied by the veteran based on memory.  The veteran 
did not reply and in September 2005 he was advised that his 
appeal would be forwarded to the Board. 

In addition, although the veteran was not provided with 
notice of the type of evidence necessary to establish a 
disability rating or effective date, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  In this regard, the Board concludes herein that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for his seizure 
disorder, and as such, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.  

With respect to the duty to assist, it is noted that service 
medical records as well as some private treatment records and 
VA medical records are in the claims file.  While the veteran 
was initially told his service medical records could not be 
located, the records were obtained and considered prior to 
the June 2003 denial of his claim.  The RO also made efforts 
to obtain private treatment records identified by the veteran 
and the records received have been associated with his file.  
The veteran has also reported that he was unable to obtain 
the medical records concerning his treatment 50 years 
earlier, but he did submit statements from Donald Berry, 
M.D., who had treated him for many years and provided 
statements in support of the claim.  While no examination has 
been provided regarding the veteran's seizure disorder, as 
will be noted below, the Board finds that in the absence of 
any showing of a head injury in service, a current 
examination is not necessary as there is sufficient competent 
medical evidence of record to decide the claim.  See 
38 C.F.R. § 3.159 (c)(4).    For these reasons, the Board 
concludes that VA has fulfilled the duty to assist the 
veteran in this case.

Law, Evidence and Analysis 

The Board is not required to discuss all of the evidence of 
record.  Rather, it only must provide the reasons for its 
rejection of any material evidence favorable to the veteran. 
Timberlake v. Gober, 14 Vet. App. 122, 128 (2000) (citing 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the regulatory requirement that VA "review...the entire 
evidence of record" is not a requirement that the adjudicator 
"analyze and discuss" all such evidence)).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service. See 38 U.S.C.A. §§ 1110; 38 C.F.R. §§ 3.303(a), 
3.304.  In addition, certain chronic diseases such as 
epilepsies may be presumed to have been incurred in service 
if manifest to a compensable degree within one year of 
discharge from service.  See 38 U.S.C.A. §§ 1112, 1113, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309.

Further, VA regulation provides that, with chronic disease 
shown as such in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  For the showing of chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established 
(leprosy, tuberculosis, multiple sclerosis, etc.), there is 
no requirement of an evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. 3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. 3.303(d).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

The Court of Appeals for Veterans Claims (Court) has 
consistently held that, under the law cited above, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  This principle has been repeatedly reaffirmed by the 
U.S. Court of Appeals for the Federal Circuit, which has 
stated, "a veteran seeking disability benefits must establish 
. . . the existence of a disability [and] a connection 
between the veteran's service and the disability."  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

The appellant can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the appellant as a lay 
person has not been shown to be capable of making medical 
conclusions, thus, his statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Thus, while the appellant is competent to report 
symptoms, he does not have medical expertise.  Therefore, he 
cannot provide a competent opinion regarding diagnosis and 
causation.  

Neither the Board nor the appellant is competent to 
supplement the record with unsubstantiated medical 
conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  Conversely, health professionals are experts and are 
presumed to know the requirements applicable to their 
practice and to have taken them into account in providing a 
diagnosis.  Cohen v. Brown, 10 Vet. App. 128 (1997).  

In this case, the veteran is seeking service connection for a 
seizure disorder.  He claims he was injured in parachute 
training in service in June in 1955 and that his seizure 
disorder became pronounced in June 1956, four months after 
service.  He contends that he was injured, suffered trauma 
and a concussion which later resulted in grand mal seizures.  
For the reasons set forth below the Board finds that the 
preponderance of the evidence is against his claim.

The veteran's service medical records, including the 
separation examination in January 1956, are negative for any 
complaints or findings of head trauma, concussion or a 
seizure disorder.  On clinical evaluation at the time of 
separation, his head and neurological system were described 
as normal.  The Board finds that this contemporaneous 
evidence from service, showing no head injury or seizure 
disorder weighs heavily against his claim for service 
connection. 

The veteran filed his current claim for service connection in 
November 2001 and has submitted statements and treatment 
records in support.  Two statements have been received from 
Donald Berry, M.D.  The first, in February 2002, notes that 
the physician had been retired for approximately 50 years and 
that the veteran had been under his care for most of his 
adult life from 1956.  He related that when the veteran 
returned home from service he began to have fainting spells 
which he diagnosed as seizures.  There was no reference to 
any injury from service.  Dr. Berry related that the 
diagnosis was confirmed by Dr. Lewellin, the Head of 
Neurology at Tulane Medical School and that he prescribed 
dialantin which the veteran continued to take.  

In a January 2004 affidavit,  Dr. Berry reported that he had 
been called to the emergency room in the summer of 1956 to 
treat the veteran who had been brought in by ambulance 
"suffering from severe trauma, unconsciousness and 
seizures."  He again described the follow up by Dr. 
Lewellin.  He noted that the veteran had no history of 
medical problems for the first 22 years of his life and 
connected his seizure problem with his parachute injury in 
service.  He related that the veteran was injured in 1955 and 
this resulted in the view that his seizures were a direct 
result of the trauma/concussion suffered in his parachute 
training.  

As reported by the veteran, the records from Dr. Berry and 
Dr. Lewellin are not available.  In the absence of these 
treatment records, the Board does not accord much weight to 
the recollections from Dr. Berry as they reflect only the 
veteran's reported history approximately fifty years after 
service, without actual treatment records to corroborate the 
findings.  The opinion appears to have been primarily based 
upon the history provided by the veteran that he had an 
injury in service.  As discussed above, that history has not 
been substantiated.  In fact, the contemporaneous service 
medical records are devoid of any reference to a head injury 
or concussion in service.  In addition, Dr. Berry's 
statements seem conflicting.  In February 2002, he refers to 
the veteran having fainting spells after service with no 
reference to any injury in service.  In his second statement, 
almost two years later, Dr. Berry describes seeing the 
veteran in an emergency room in the summer of 1956 suffering 
from severe trauma, concussion and seizures and then at the 
end of his statement reports the veteran was injured in the 
summer of 1955, a year earlier, while he was still in 
service.  These inconsistencies further weaken their 
probative value.  When a medical opinion relies at least 
partially on the veteran's rendition of his own medical 
history, the Board is not bound to accept the medical 
conclusions as they have no greater probative value than the 
facts alleged by the veteran.  Swann v. Brown, 5 Vet. App. 
229, 233 (1993).  

In addition this recollection of events from 50 years 
earlier, in statements submitted after the veteran filed his 
claim, without competent substantiating evidence is not 
sufficient to demonstrate that the veteran's seizure disorder 
had its onset within a year of service.



Treatment records from Dr. Giambelluca and the Belle Chasse 
Family Medical Clinic dated from 1998 to 2001 have also been 
obtained.  A notation in May 1998, prior to the veteran 
filing his claim, reflected that he had been on dilantin for 
20 years and had a history of seizures.  There was no 
reference to a head injury or concussion in service or the 
date of onset of his seizures.  The Board finds this medical 
evidence, which predates his claim and is silent for any 
report of an injury in service while noting a history of 
seizures, weighs strongly against the claim. 
 
VA treatment records dated from 2002 to 2004 show the veteran 
was given medication to treat his seizure disorder.  In July 
2002, he reported taking dilantin for more than 45 years, 
since his parachute injury in service.  In January 2003 he 
reported having seizures since an accident in 1955.  This 
recording of the veteran's reported history without 
substantiating evidence is likewise accorded little probative 
weight.  These records include no medical evidence or opinion 
linking his disability to service.  While the Board 
recognizes that these records did include the veteran's 
reported history of an injury in service, evidence which is 
simply information recorded by a medical examiner, unenhanced 
by any additional medical comment by that examiner, does not 
constitute competent medical opinion of the required nexus.  
Leshore v. Brown, 8 Veteran. Appellant. 407, 409 (1995).

In March 2004, the veteran submitted statements from his son 
in law, his daughter and a friend.  His friend, D.C.M., 
reported knowing the veteran for over forty years, knew he 
had grand mall seizures and that his problems were due to 
service connected injuries.  His family members related a 
similar history, but also without any direct information from 
service.  In addition, as laymen, they are not competent to 
offer any medical opinions or diagnosis concerning the onset 
or etiology of the veteran's seizure disorder.  The Board 
considers these recitations of the veteran's reported history 
to be of little value in substantiating his claim as there is 
no indication that they have actual knowledge of any event in 
service or the onset of his seizures.  



In sum, the veteran's service medical records are silent for 
any complaints or findings of a head injury, concussion or 
seizures in service.  The earliest post service treatment 
record in the file is dated in 1998 and notes the veteran's 
history of a seizure disorder and treatment, but with no 
reference to service or any injury or concussion in service.  
Indeed this medical record, which predates his 2001 claim and 
is silent for any reference to service when noting his 
history, weighs against a finding of service connection.  
While he has submitted statements that he had a head injury 
in service and his seizure disorder had its onset in the 
first year following service, these statement are dated 
almost fifty years after the events in question.  This 
considerable span of time without any reference to service, 
other than the veteran's assertions or the reports based on 
his history, weighs heavily against the claim. 

The Board has also considered the assertions advanced by the 
veteran.  While the Board does not doubt his sincere belief 
in the merits of his claim, his statements are not sufficient 
to demonstrate that his seizure disorder had its onset within 
a year of his separation from service or are related to 
service or any event of service origin.  The veteran is not a 
medical professional.  Although he is competent to testify as 
to what he experienced he is not shown to possess the medical 
training and expertise necessary to render a medical opinion, 
his statements do not constitute medical evidence of a nexus 
between service and claimed disabilities.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  See also 
Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  The Board 
concludes that the preponderance of the evidence is against a 
finding that the veteran had a head injury in service or that 
his seizure disorder is related to service or had its onset 
within the applicable presumptive period.  As the 
preponderance of the evidence is against his claim, the 
benefit-of-the-doubt rule is not for application.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).  




ORDER

Entitlement to service connection for a seizure disorder due 
to a head injury is denied.



____________________________________________
STEVEN L. COHN 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


